DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 3/9/2022, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-10 stand rejected. Claims 5-6 are newly cancelled. Claims 1-4, 7-10 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 3/9/2022, with respect to 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejection of claims 1-10 has been withdrawn. 

Applicant’s arguments, see Arguments/Remarks, filed 3/9/2022, with respect to the rejection(s) of amended claim(s) 1-10 under 103(a) have been fully considered and are persuasive. The rejection of Ogoshi and Rasooly are withdrawn, as they are not applicable to the currently amended claims. However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied prior art references.

Response to Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ogoshi et al. (JP2014097197 – A Blood Purification System; hereinafter “Ogoshi”. A translation has been provided and mapped to.) in view of Rasooly et al. (US2013/0303996; hereinafter “Rasooly”).
Applicant’s claims are directed toward an apparatus.
Regarding claims 1-4, 7-9; Ogoshi discloses a blood purification device for controlling and supplying a dialysis solution to a blood purifier, comprising:
a control device that controls supply of the dialysis solution to the blood purifier (See Ogoshi Fig. 4; Pr. 23-24; dialysis monitoring device 1 has a dialyzer 17 that performs a dialysis treatment on a patient by supplying the dialysate from a supply device 2 into the dialyzer 17);
a dialysis solution supply tube in which the dialysis solution flows from the control device toward the blood purifier (See Ogoshi Fig. 4, 6; Pr. 23-24; dialyzer 17 has a blood inlet 17a, blood outlet 17b, dialysate inlet 17c, and dialysate outlet 17d. The dialysate solution flows into the dialyzer through inlet line L1 from supply device 2);
a dialysis solution discharge tube in which the dialysis solution flows from the blood purifier toward the control device (See Ogoshi Fig. 4, 6; Pr. 23-24, 38; dialyzer 17 has a blood inlet 17a, blood outlet 17b, dialysate inlet 17c, and dialysate outlet 17d. The dialysate solution flows out of the dialyzer through dialysate outlet 17d and back towards dialysate outlet line L2 back towards the supply device 2);
 a supply side coupler that connects between the dialysis solution supply tube and a dialysis solution inflow pipe of the blood purifier (See Ogoshi Fig. 5-7, Pr. 23-25; coupler C1 is connected to the dialysate inlet line L1 and dialysate inlet 17c); and
a discharge side coupler that connects between the dialysis solution discharge tube and a dialysis solution outflow pipe of the blood purifier (See Ogoshi Fig. 5-7, Pr. 23-25; coupler C2 is connected to dialysate outlet line L2 and the dialysate outlet 17d), wherein the control device comprises: 
a coupler holder configured to temporarily hold the supply side coupler detached from the dialysis solution inflow pipe and the discharge side coupler detached from the dialysis solution outflow pipe (See Ogoshi Fig. 4-5; Pr. 27; coupler receiver 11).
Ogoshi does not disclose a power feeding unit; wherein at least one of the supply side coupler and the discharge side coupler comprises a light source unit configured to irradiate an interior of the coupler with ultraviolet light, and the light source unit comprises a power reception unit configured to receive power from the power feeding unit in a contactless scheme or in a contact scheme while the supply side coupler and the discharge side coupler are being held by the coupler holder and not to receive power from the power feeding unit while the supply side coupler and the discharge side coupler are detached from the 
Rasooly relates to the prior art by disclosing a disinfecting system that is utilized in a catheter system for patients undergoing peritoneal dialysis (See Rasooly abstract; Pr. 1-4); and further discloses 
a power feeding unit (See Rasooly Fig. 2, 5; Pr. 25-26, 29; power source 162 provides power to the electronic subsystem 160 and/or the light sources 130 and 140. The power source may be a battery. Batteries are further capable of storing power.); wherein at least one of the supply side coupler and the discharge side coupler comprises a light source unit configured to irradiate an interior of the coupler with ultraviolet light (See Rasooly Fig. 2, 3, 5; Pr. 5, 15, 17-20; light source 130/140 may be a ultraviolet (UV) light source that radiates UV light through the chamber wall and along the lumen segments 120a/b), and the light source unit comprises a power reception unit configured to receive power from the power feeding unit in a contactless scheme or in a contact scheme while the supply side coupler and the discharge side coupler are being held by the coupler holder and not to receive power from the power feeding unit while the supply side coupler and the discharge side coupler are detached from the coupler holder (See Rasooly Fig. 2, 5; Pr. 25-26, 29; power source 162 provides power to the electronic subsystem 160 and/or the light sources 130 and 140.), and wherein the light source unit is lighted by using power fed from the power feeding unit when the light source unit is being held by the coupler holder and is not lighted when the light source unit is detached from the coupler holder (Rasooly Pr. 28; Fig. 4; sensor system 170 indicates isolation chamber for a sufficient period of time, the controller 180 activates the light sources to emit UV light for disinfection or sterilization. If, at any point during the disinfection cycle, the signals form the sensor system 170 indicate disconnection (or other breach in chamber isolation), the controller can deactivate the light sources, thereby halting the disinfection cycle. Thus, it is interpreted that when there is an interruption or disconnection (i.e. when it is in use), the system is able to halt the light source). Rasooly further contains a controller that optimizes the components in the subsystem 160, such as power consumption and other operational aspects. The controller can monitor the overall power status (e.g. battery charge level) and/or performance of the battery 162, and further can establish a “sleep” mode in which power consumption is placed at a minimum to extend battery life (See Rasooly Pr. 29; in other words, the system may be turned off or not supply power to a component when not in use.). Rasooly further indicates that patients undergoing the peritoneal dialysis treatment are highly susceptible to infection that may lead to sepsis or other health complications (See Rasooly Pr. 1-2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Ogoshi’s dialysis system that utilizes lines to transport dialysate/blood, with Rasooly’s utilization of UV lights within the dialysis lines that is further able to stop the UV light sources disinfection cycle when in use, in order to appropriately disinfect the lines to reduce the infections and sepsis that may occur (See Rasooly Pr. 1-2), since Rasooly indicates that patients undergoing peritoneal dialysis treatment are highly susceptible to infection that may lead to sepsis or other health complications (See Rasooly Pr. 1-2).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: The device according to claim 1, wherein the control device includes a power feeding terminal provided in the coupler holder, and the power reception unit includes a power receiving terminal configured to come into contact with the power feeding terminal to establish connection (See Rasooly Pr. 26; power source 162 may include a battery, thus there must be a terminal that contacts the battery in order to draw and provide power to the housing 150).
Claim 3: The device according to claim 1, wherein the supply side coupler includes a pipe connection part detachably connected to the dialysis solution inflow pipe (See Ogoshi Pr. 25-27; Fig. 5-6; couplers C1 is attached to the dialysate inlet 17c and the dialysate inlet line L1. The coupler C1 may further be detached and placed in a coupler receiver 11), the discharge side coupler includes a pipe connection part detachably connected to the dialysis solution outflow pipe (See Ogoshi Pr. 25-27; Fig. 5-6; coupler C2 is attached to the dialysate outlet 17d and the dialysate outlet line L2. The coupler C2 may further be detached and placed in a coupler receiver 11), and the light source unit is configured to irradiate the pipe connection part exposed by being detached from the dialysis solution inflow pipe or the dialysis solution outflow pipe with ultraviolet light (See combination supra. See Rasooly Fig. 2, 3, 5; Pr. 5, 15, 17-20; light source 130/140 may be an ultraviolet (UV) light source that radiates UV light through the chamber wall and along the lumen segments 120a/b).
Claim 4: The device according to claim 1, wherein the control device is configured to perform a cleaning process of circulating a cleaning solution in a route passing through the dialysis solution supply tube, the supply side coupler, the discharge side coupler, and the dialysis solution discharge tube while the supply side coupler detached from the dialysis solution inflow pipe and the discharge side coupler detached from the dialysis solution outflow pipe are connected to each other (See Ogoshi Pr. 31, 34; filtration membrane that obtains clean water (RO water) may be supplied to the dialysate supplying device 2, thus, the water may flow through the inlet lines, through the dialyzer, and out through the outlet lines), and the light source unit radiates ultraviolet light while the cleaning process is being performed (See Rasooly Fig. 2, 5; Pr. 17; the UV light sources 130/140 may be utilized in the lumen as fluid passes through the lumen).
Claim 7: The device according to claim 1, wherein the light source unit is configured to be detachable from a main part of the supply side coupler or the discharge side coupler (See Ogoshi Fig. 5-7, Pr. 23-25, 27; coupler C1 is connected to the dialysate inlet line L1 and dialysate inlet 17c. The coupler may further be detached and held onto the coupler receiver).
Claim 8: The blood purification device according to claim 1, wherein a main part of at least one of the supply side coupler and the discharge side coupler is provided with a window member that transmits ultraviolet light from the light source unit (See combination supra. See Rasooly Pr. 24-25; Fig. 2-3, 5; light sources 130/140 irradiate the lumen 120 that has the fluid passing through it. The housing 150 material that houses the equipment may further be translucent or transparent with regard to visible light).
Claim 9: The device according to claim 1, wherein at least one of the supply side coupler and the discharge side coupler includes a main part, a pipe connection part adjacent to the main part in an axial direction, and a tube connection part extending from the main part in a direction perpendicular to the axial direction so as to form an L shape (See Ogoshi Fig. 6; couplers C1 and C2 contain a pipe that is attached to the line L1 and L2. The line L1 and L2 are attached in a perpendicular manner to the coupler, forming an L shape), and the light source unit is configured to radiate ultraviolet light in the axial direction from the main part toward the pipe connection part (See combination supra. See Rasooly Fig. 2-3, 5; the light sources 130/140 irradiate the lumen 120 that is in the axial direction of the body).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ogoshi et al. (JP2014097197 – A Blood Purification System; hereinafter “Ogoshi”. A translation has been provided and mapped to.) in view of Rasooly et al. (US2013/0303996; hereinafter “Rasooly”).
Applicant’s claims are directed toward an apparatus.
Regarding claim 10; Ogoshi discloses a coupler for connecting between a dialysis solution tube for supplying or discharging a dialysis solution and a joint pipe of a blood purifier (See Ogoshi Fig. 5-7, Pr. 23-25; coupler C1 is connected to the dialysate inlet line L1 and dialysate inlet 17c. Coupler C2 is connected to dialysate outlet line L2 and the dialysate outlet 17d).
Ogoshi does not disclose comprising a light source unit configured to irradiate an interior of the coupler with ultraviolet light, wherein the light source unit includes a power reception unit configured to receive power, the light source unit is lighted by using power fed from a power feeding unit in a contactless scheme or in a contact scheme while the light source unit is being held by a coupler holder, and the light source unit does not receive power and is not lighted while the light source unit is detached from the coupler holder.
Rasooly relates to the prior art by disclosing a disinfecting system that is utilized in a catheter system for patients undergoing peritoneal dialysis (See Rasooly abstract; Pr. 1-4); and further discloses 
a light source unit configured to irradiate an interior of the coupler with ultraviolet light (See Rasooly Fig. 2, 3, 5; Pr. 5, 15, 17-20; light source 130/140 may be a ultraviolet (UV) light source that radiates UV light through the chamber wall and along the lumen segments 120a/b), wherein the light source unit includes a power reception unit configured to receive power, the light source unit is lighted by using power fed from a power feeding unit in a contactless scheme or in a contact scheme while the light source unit is being held by a coupler holder (See Rasooly Fig. 2, 5; Pr. 25-26, 29; power source 162 provides power to the electronic subsystem 160 and/or the light sources 130 and 140.), and the light source unit does not receive power and is not lighted while the light source unit is detached from the coupler holder (Rasooly Pr. 28; Fig. 4; sensor system 170 indicates isolation chamber for a sufficient period of time, the controller 180 activates the light sources to emit UV light for disinfection or sterilization. If, at any point during the disinfection cycle, the signals form the sensor system 170 indicate disconnection (or other breach in chamber isolation), the controller can deactivate the light sources, thereby halting the disinfection cycle. Thus, it is interpreted that when there is an interruption or disconnection (i.e. when it is in use), the system is able to halt the light source). Rasooly further contains a controller that optimizes the components in the subsystem 160, such as power consumption and other operational aspects. The controller can monitor the overall power status (e.g. battery charge level) and/or performance of the battery 162, and further can establish a “sleep” mode in which power consumption is placed at a minimum to extend battery life (See Rasooly Pr. 29; in other words, the system may be turned off or not supply power to a component when not in use.). Rasooly further indicates that patients undergoing the peritoneal dialysis treatment are highly susceptible to infection that may lead to sepsis or other health complications (See Rasooly Pr. 1-2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Ogoshi’s dialysis system that utilizes lines to transport dialysate/blood, with Rasooly’s utilization of UV lights within the dialysis lines that is further able to stop the UV light sources disinfection cycle when in use, in order to appropriately disinfect the lines to reduce the infections and sepsis that may occur (See Rasooly Pr. 1-2), since Rasooly indicates that patients undergoing peritoneal dialysis treatment are highly susceptible to infection that may lead to sepsis or other health complications (See Rasooly Pr. 1-2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sobue (US2009/0012459) – light applicator for peritoneal dialysis unit with a plurality of UV/LED’s.
Moriwaki (US2005/0006297) – coupler joint for dialyzers
Sunohara (US20040262917) – connecting coupler for a dialyzer.
Lura (US2018/0043081) / Manda (US2017/0281845) – dialysis purity control system
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donovan Bui-Huynh/Examiner, Art Unit 1779 

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779